DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on3/9/21 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 9/9/20 is acknowledged.  The traversal is on the ground(s) that a prior art search conducted for claim 1 would encompass claims 18 and 19. With this understanding, prosecuting claims 18 and 19 would not create an undue burden for the Office. Regardless, both claims 18 and 19 do recite a container with a second liquid similar to claim 1. Also, like claim 1, claim 19 recites vibration.  This is not found persuasive because Groups II and III are not necessarily broader than claim 1 and a search of claim 1 would not necessarily encompass claims 18 and 19. The claims of Groups II and III include features/steps not required in claim 1. For example, in claim 1, there is no requirement for the micro-pipe to extend along a vertical longitudinal axis; a container to be positioned at least in-part below the micro-pipe; the micro-pipe be vertically vibrated along the vertical axis between…; the outlet end of the micro-pipe being under the liquid surface of the second liquid, horizontally vibrating the micro-pipe…. Furthermore, it is . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The specification does not provide sufficient antecedent basis for claims 5-6. 
In the specification: 
After paragraph [0036] insert the following:
[0036a]  During the relative periodic vibration, a waveform of a velocity curve of the micro-pipe is in a sine wave, a square wave, a triangular wave, or a combination of the above waves.
Amend paragraph [0194] as follows:

 at , constant amplitude, and with a constant flow rate of the water. At a flow rate of 3 L/min of the water, the droplets generated with an amplitude of 2 mm to 3 mm is more uniform than the droplets generated with an amplitude of 4 mm.
	
In the claims:

The claims have amended the claims to clarify 112 issues to place the claims in condition for allowance. 

1. A droplet generating method, comprising:
providing a micro-pipe for dispensing a first liquid and a container containing a second liquid, wherein the first liquid is immiscible with the second liquid;
providing a moving and locating device for positioning the micro-pipe over the container;
providing a liquid driving device connected to the micro-pipe through a connecting tube for driving the first liquid through the micro-pipe and out from an outlet end of the micro-pipe;
providing a vibrating equipment connected to the micro-pipe for vibrating the micro-pipe;
, via the vibrating equipment, between the micro-pipe and the container so that the outlet end of the micro-pipe is displaced to touch the second liquid in the container during a relative periodic vibration; and
dispensing, via actuation of the liquid driving device, the first liquid in the micro-pipe out from the outlet end of the micro-pipe during the relative periodic vibration to generate a plurality of droplets of the first liquid in the second liquid which is induced by a force of the second liquid imposed on the first liquid at the outlet end.

4.    The droplet generating method according to claim 1, wherein the moving and locating device is configured to plurality of droplets unchanged to form uniform droplets.

5.    The droplet generating method according to claim 1, wherein the relative periodic vibration between the micro-pipe and the container containing the second liquid is controlled to be at vibration frequency, and along with a constant velocity of the first liquid 

6.    The droplet generating method according to claim 5, wherein during the relative periodic vibration, a waveform of a velocity curve of the micro-pipe is in a sine wave, a square wave, a triangular wave, or a combination of the above waves.

10.    The droplet generating method according to claim 1, wherein during the relative periodic vibration, the micro-pipe is periodically vibrated along a direction perpendicular to a longitudinal axis of the outlet end 

12.    The droplet generating method according to claim 1, further comprising  plurality of droplets of the first liquid is in a range from about 20 pL to about 100 nL.

15.    The droplet generating method according to claim 14, wherein a bottom of the liquid storage cavity is ed to the connecting tube, and has that is connected to an outer diameter of the connecting tube.

16.    The droplet generating method according to claim 14, wherein comprises an inner diameter  m mand the micro-tube comprises an outer diameter m to about 500 m.

17.    The droplet generating method according to claim 14, wherein comprises an inner diameterand the liquid storage cavity comprises a volume L to about 1000 L.

Cancel non-elected claims 18-21.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor fairly suggest a droplet generating method, comprising: providing a micro-pipe for dispensing a first liquid and a container containing a second liquid, wherein the first liquid is immiscible with the second liquid; providing a moving and locating device for positioning the micro-pipe over the container; providing a liquid driving device connected to the micro-pipe through a connecting tube for driving the first liquid through the micro-pipe and out from an outlet end of the micro-pipe; providing a vibrating equipment connected to the micro-pipe for vibrating the micro-pipe; forming a relative periodic vibration, via the vibrating equipment, between the micro-pipe and the container so that the outlet end of the micro-pipe is displaced to touch the second liquid in the container during a relative periodic vibration; and dispensing, via actuation of the liquid driving device, the first liquid in the micro-pipe out from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/BRIAN R GORDON/Primary Examiner, Art Unit 1798